DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
In response to communication files on February 16, 2021, claims 1-5, 7-14, 16, and 18-23 are amended by applicant's request. Therefore, claims 1-23 are presently pending in the application. 
Response to Arguments
Applicant's arguments filed 19-November-2004 with respect to the rejected claims in 
view of the cited references have been fully considered but they are not persuasive:

	In response to applicants’ arguments that Bridge does not teach the limitation of 
this application are not persuasive. After having the phone interview, I understood what the invention is doing but the claim, even with this amendment, does not transmit clearly the invention. For example the amended claim include a first HWM the indicated a time or order… Bridge teaches a water mark with a time stamp. Because of the “or” Bridge does not have to teach the order for a request… the same is the with the allow or deny.
	In view of our phone interview I did an updated search and found some prior art that could be use in view of the interview. Those prior arts are 7,577,689, where he teaches providing a time stamp for archived documents and Patent 8,935492, where he teaches access of the data on a primary copy with a deleted data and the access will be transfer to the archive data location. 
	I agree to have another conversation after the next set of amended claims if any clarification is need.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10/169396. Although the claims at issue are not identical, they are not patentably distinct from each other because both application and patent claim the same invention with a very little differences.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 8-13, and 17-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bridge et al (US Pat 6,125,368) (Eff filing date of app: 2/28/1997) (Hereinafter Bridge).

As to claims 1, 10, and 18, Bridge teaches a method comprising: 
receiving a query from a user for requested data in a data store, the data store for the query being either a first data store or a second data store, the second data store being an archive for the first data store (see col. 3, ln 30-19, where a user is requesting information and col. 6, ln. 44-62) wherein the data store includes a first high water mark associated with the first data that 
in response to the query, comparing a current value of the first high water mark for the requested data in the data store to a current value of a second high water mark for the data store, wherein the second high water mark indicates a time or order for a last successful 
archive operation from the first data store to the second data store (see col. 2, ln 58-64, compare Ts, abstract, current timestamp is on every message is sent to the node (database) and col. 4, ln 14-16, a message contain the timestamp (high watermark)) and col. 4, ln 26-30);  and 
determining whether to allow or deny viewing of the requested first data in the data store  based at least in part on the comparison between the current value of the first high water mark for the first data and the current value of the second high water mark (see col. 6, ln 44-61, an example of two transaction and a query). 
 
As to claims 2, 11, and 19, Bridge teaches wherein the query is directed to the first data 
store, and wherein determining whether to allow or deny viewing of the requested first data in the first data store includes denying the request if the current value of the first water mark for the requested first data is less than or equal to the current value of the second high water mark (see col.  2, ln 62-67). 
 
As to claims 3, 12, and 20, Bridge teaches wherein the query is directed to the first data 
store, and wherein determining whether to allow or deny viewing of the requested first data further includes allowing the request if a first water mark has not been recorded for the requested data (see col. 3, ln 30-44). 

As to claims 4, 13, and 21, Bridge teaches wherein the query is directed to the second data store, and wherein determining whether to allow or deny viewing of the requested first data 
In the secong data store includes denying the request if the current value of the first high water mark for the requested first data is greater than the current value of the second high water mark (see col. 8, ln 15-17). 
 
As to claim 8, Bridge teaches wherein the high water mark includes a date and time stamp for the first data (see col. 4, ln 27-30, watermark comprising time).

As to claim 9, Bridge teaches wherein the high water mark includes an accession sequence number for the first data (see col. 1, ln 50-53).

As to claim 17, Bridge teaches wherein the system provides a consistent view of the set of data that is tolerant of intermittent failures during archive and delete operations (see claim 4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 5-6, 14-15, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Bridge as applied to claims 1-4, 8-13, and 17-21 above, and further in view of Gupta et al (US Pat 7,912,834) (Eff filing date of app: 5/19/2006) (Hereinafter Gupta).

As to claims 5, 14, and 22, Bridge does not teach the method further comprising rewriting the query for the requested first data to implement data viewing protection. 
Gupta teaches rewrite of queries (see abstract) in which he teaches the method further comprising rewriting the query for requested data to implement data viewing protection (see abstract, rewrite query to access).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modified Bridge by the teaching of Gupta, because the method further comprising rewriting the query for requested data to implement data viewing protection, would enable the method because “a query can be optimized to recognize and use existing materialized views that could answer the query.” (see col. 3, ln 15-17).

 	As to claims 6, 15, and 23, Bridge as modified teaches wherein rewriting the query includes inserting a reference to the current value of the second high water mark in the query (see Gupta, col. 9, ln. 30-37, time stamp). 

s 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bridge as applied to claims 1-5, 9-13, and 17-24 above, and further in view of Bohannon et al (US Pat 6,125,371) (Eff filing date of app: 8/19/1997) (Hereinafter Bohannon).

As to claims 7 and 16, Bridge does not teach wherein a set of data that is to be archived from the first data store to the second data store is deleted asynchronously from the first data store subsequent to the successful completion of the archive operation. 
Bohannon teaches system and method for aging versions of data in a memory database (see abstract), in which he teaches wherein a set of data that is to be archived from the first data store to the second data store is deleted asynchronously from the transactional data store subsequent to the successful completion of the archive operation (see col. 3, ln 11-14, delete multiple versions).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modified Bridge by the teaching of Bohannon, because wherein a set of data that is to be archived from the first data store to the second data store is deleted asynchronously from the transactional data store subsequent to the successful completion of the archive operation, would enable the method to increase memory capacity.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BELIX M ORTIZ DITREN whose telephone number is (571)272-4081.  The examiner can normally be reached on M-F 9am -5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-2720631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Belix M Ortiz Ditren/Primary Examiner, Art Unit 2164